Filed 5/12/21 In re S.N. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re S.N., a Minor.                                             D076964


 MONIQUE EALY,                                                    (San Diego County
                                                                  Super. Ct. No. ED99692)
           Respondent,

           v.

 MOSES NWAIGWE,

           Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Laura E. Duffy, Judge. Affirmed.
         Moses Nwaigwe, in pro. per., for Appellant.
         Bostick Legal and Tanisha N. Bostick for Respondent.


                                                             I.
                                               INTRODUCTION
         Monique Ealy and Moses Nwaigwe are the parents of S.N., a child born
in 2013. In October 2019, the trial court entered an order granting Ealy’s
request for a court order to permit Ealy to relocate S.N.’s residence to South
Carolina. Nwaigwe appeals from the order.
      Nwaigwe, appearing in propria persona, contends that the move-away
order should be reversed for four reasons. Nwaigwe maintains: (1) he was
improperly “[c]oerced” by a judge “to sign a stipulation in 2016” pertaining to
S.N.’s custody and the trial court improperly relied on this stipulation in
granting Ealy’s move-away request; (2) a Family Court Services (FCS)
counselor “showed gender bias” (capitalization omitted) in recommending
that the trial court grant the move-away request and the trial court failed to
properly evaluate the FCS report; (3) the trial court abused its discretion in
granting Ealy’s move-away request; (4) trial counsel provided ineffective
assistance.
      We conclude that all of Nwaigwe’s claims fail for lack of supporting
evidence in the record. With respect to Nwaigwe’s coercion claim, the record
does not contain a transcript or any other evidence that a trial judge engaged
in any improper action in gaining Nwaigwe’s consent to a stipulation in 2016
pertaining to S.N.’s custody, nor any evidence that the trial court relied on
the stipulation in granting Ealy’s move-away request in 2019.1 There is also
no evidence in the record to support Nwaigwe’s claim that an FCS counselor
demonstrated gender bias or that the trial court failed to properly evaluate
the FCS report. Nwaigwe cannot demonstrate that the trial court abused its
discretion in granting Ealy’s move-away request because the record does not
contain reporter’s transcripts or settled statements of the three evidentiary
hearings that were held on Ealy’s move-away request. Finally, there is no


1     The stipulation itself is also not in the record; it appears that the
stipulation reflected the parties’ agreement to a 2016 FCS recommendation
with respect to a prior custody order pertaining to S.N.

                                       2
authority to support the proposition that ineffective assistance of counsel
claims are cognizable in this context, and Nwaigwe fails to establish that trial
counsel provided ineffective assistance in any event.
      Accordingly, we affirm the trial court’s order granting Ealy’s move-
away request.
                                         II.
                FACTUAL AND PROCEDURAL BACKGROUND
      In September 2017, Ealy filed a request for a court order to permit her

to relocate S.N.’s residence to South Carolina.2
      In December 2017, an FCS report recommended that the trial court
grant the request. The trial court held evidentiary hearings in June, July,
and November 2018 on Ealy’s request.
      At the conclusion of the November 2018 hearing, the trial court entered
a minute order adopting the FCS report with various modifications, finding
that it is in “the child[’s] best interest . . . to move to South Carolina with
[Ealy].” The court entered a formal order with findings and rulings granting
Ealy’s move-away request on October 8, 2019.
      Nwaigwe timely appeals from the October 8, 2019 order.




2     In her September 2017 request for order, Ealy stated that a December
2016 order provided for “joint legal custody,” and “physical custody . . . with
[Ealy].” Ealy stated that the order provided for S.N. to have visitation with
“[Nwaigwe] [on the] [first, second, fourth,] and any [fifth] weekend of each
month,” and from 4 p.m. Thursday to 8 a.m. Friday “prior to [the] [third]
weekend [of each month], . . . .” The December 2016 order is not in the record
on appeal.

                                         3
                                       III.
                                 DISCUSSION
    There is no evidence in the record to support any of Nwaigwe’s claims
      As noted in part I, ante, Nwaigwe contends that the trial court erred in
granting Ealy’s move-away request for several reasons. Prior to addressing
each of Nwaigwe’s claims individually, we outline the law governing an
appellant’s burden to demonstrate error on appeal.
A. The law governing an appellant’s burden to demonstrate error
      “As with any civil appeal, we must presume the [order] is correct,
indulge every intendment and presumption in favor of its correctness, and
start with the presumption that the record contains evidence sufficient to
support the [order].” (Steele v. Youthful Offender Parole Bd. (2008)
162 Cal.App.4th 1241, 1251 (Steele).) “An appellant has the burden to
overcome the presumption of correctness and show prejudicial error.” (Silva
v. See’s Candy Shops, Inc. (2016) 7 Cal.App.5th 235, 260.) An appellant also
has the burden of ensuring that an adequate record exists for review.
(Roberson v. City of Rialto (2014) 226 Cal.App.4th 1499, 1503.) The failure to
provide this court with an adequate record fails to satisfy an appellant’s
burden to demonstrate error, and precludes review of any asserted error.
(See Gee v. American Realty & Construction, Inc. (2002) 99 Cal.App.4th 1412,
1416 (Gee) [“ ‘[I]f the record is inadequate for meaningful review, the
appellant defaults and the decision of the trial court should be affirmed’ ”].)
      Finally, an appellant “is not exempt from the foregoing rules because he
is representing himself on appeal in propria persona. Under the law, a party
may choose to act as his or her own attorney. [Citations.] ‘[S]uch a party is
to be treated like any other party and is entitled to the same, but no greater
consideration than other litigants and attorneys. [Citation.]’ [Citation.]


                                        4
Thus, as is the case with attorneys, pro. per. litigants must follow correct
rules of procedure.” (Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246–1247.)
B. There is no evidence that a trial judge coerced Nwaigwe to sign a
   stipulation pertaining to S.N.’s custody or that the trial court relied on any
   such stipulation in granting Ealy’s move-away request

      Nwaigwe claims that he “was coerced by [a] lower court judge to sign a
stipulation giving away his custodial rights.” (Capitalization omitted.)
Specifically, Nwaigwe claims that “Judge Selena Dong Epley use[d] coaching
[and] persuasive argument in convincing him to sign a stipulation in 2016,”
pertaining to S.N.’s custody. According to Nwaigwe, “[i]t appears the
stipulation could have been the reason why [Nwaigwe] was not deemed the
custodial parent,” by the trial court in granting Ealy’s move-away request.
      The record does not contain a reporter’s transcript or any other
evidence supporting Nwaigwe’s contention that Judge Epley engaged in any
improper action in gaining Nwaigwe’s consent to a stipulation in 2016. The
stipulation itself is not in the record. Nor is there a reporter’s transcript or
any other evidence that the trial court relied on the 2016 stipulation in
granting Ealy’s move-away request. Thus, Nwaigwe has failed to overcome
the presumption of correctness by providing an adequate record that
demonstrates error. (See Steele, supra, 162 Cal.App.4th at p. 1251; Gee,
supra, 99 Cal.App.4th at p. 1416.) Accordingly, we conclude that Nwaigwe is
not entitled to reversal on the ground that a judge allegedly coerced him to
sign a stipulation pertaining to S.N.’s custody in 2016 or that the court relied
on the stipulation in granting the move-away order.
C. There is no evidence that an FCS counselor demonstrated gender bias or
   that the trial court failed to properly evaluate the FCS report

      Nwaigwe claims that an FCS counselor demonstrated gender bias and
that the trial court failed to properly evaluate the FCS report.

                                        5
      With respect to Nwaigwe’s claim of gender bias, beyond his bare
assertion, Nwaigwe’s brief does not point to any specific instances of bias.
Nor is there any evidence of such bias in the record.
      With respect to Nwaigwe’s contention that the trial court failed to
properly evaluate the FCS report, Nwaigwe states the following:
         “Judge Laura Duffy by her actions demonstrated she did
         not read all the court documents, examine exhibits, check
         the credibility of each party, [and] instead completely relied
         on the FCS recommendation so it could be easily adopted.
         The trial court erred for ignoring the fact that the FCS
         counselor testified at trial that she had only [one] year of
         experience performing custody evaluations. The [c]ounselor
         testified that she had no supervisor sit in either. Her
         previous experience was unrelated to custody evaluations.
         Further, she stated on the stand that this was her first big
         ‘move away’ evaluation. During her testimony[,] she stated
         that errors in the recommendations happens frequently and
         that it is expected. However, the trial court still accepted
         the recommendations knowing what the counselor had
         testified to on the stand.”

      Notwithstanding Nwaigwe’s allegations, there is no evidence that the
trial court did not fully evaluate the FCS report. Indeed, the trial court’s
final order made numerous modifications to the FCS recommendation,
including increasing Nwaigwe’s parenting time during summer vacation
months from that recommended by the FCS counselor.
      To the extent that Nwaigwe’s argument is based on the FCS counselor’s
purported testimony at the move-away hearing, Nwaigwe is precluded from
prevailing on such an argument. (See Estate of Fain (1999) 75 Cal.App.4th
973, 992 (Fain).) As the Fain court explained:
         “Where no reporter’s transcript has been provided and no
         error is apparent on the face of the existing appellate
         record, the judgment must be conclusively presumed correct
         as to all evidentiary matters. To put it another way, it is

                                        6
         presumed that the unreported trial testimony would
         demonstrate the absence of error. [Citation.].” (Ibid.)

      Thus, we are required to reject Nwaigwe’s argument to the extent that
it relies on his assertions as to the content of unreported testimony.3
      Accordingly, we conclude that Nwaigwe is not entitled to reversal on
the ground that an FCS counselor demonstrated gender bias or that the trial
court failed to properly evaluate the FCS report.
D. Nwaigwe fails to demonstrate that the trial court abused its discretion in
   granting Ealy’s move-away request

      Nwaigwe claims that the trial court abused its discretion in granting
Ealy’s move-away request. In support of this claim, Nwaigwe argues that the
trial court failed to: (1) consider that a temporary restraining order had
previously been entered against Ealy; (2) evaluate Ealy’s conduct in
parenting S.N.; (3) examine the detriment that a move would cause S.N.;
(4) consider Nwaigwe’s bond with S.N.; (5) examine the rationale for Ealy’s
move-away request; (6) consider Ealy’s act in allegedly falsely accusing
Nwaigwe of child abuse; and (7) preclude witnesses from testifying against
Nwaigwe who lacked personal knowledge of him as an individual.
      We are unable to evaluate Nwaigwe’s contentions on their merits
because of an inadequate record. The court made its move-away order after
considering the testimony of numerous witnesses given over the course of
three days of hearings. The lack of a reporter’s transcript, or an agreed or
settled statement summarizing the testimony given during the evidentiary
hearings, prevents this court from assessing Nwaigwe’s contentions. Further,


3     Even assuming that the FCS counselor testified that she was
inexperienced in performing custody evaluations, such testimony would not
provide a basis for reversal.

                                       7
given the inadequate record, we are required to presume that the evidence
presented at the hearings supports the trial court’s order.4 (See Fain, supra,
75 Cal.App.4th at p. 992.)
      Accordingly, we conclude that Nwaigwe fails to demonstrate that the
trial court abused its discretion in granting Ealy’s move-away request.5
E. Nwaigwe is not entitled to reversal of the move-away order due to the
   alleged ineffectiveness of his trial counsel

      Nwaigwe claims that he is entitled to reversal of the move-away order
due to the alleged ineffectiveness of his trial counsel. He contends that his
trial counsel failed to “represent him or his interest at the move away
hearing,” including by failing to “introduce critical evidence,” failing to
engage in effective “questioning” of witnesses, and failing to provide a “proper
legal strategy.”
      Nwaigwe acknowledges that ineffective assistance of counsel is a
“term . . . usually applied to appeal criminal cases by defendants.” Indeed,
such claims are premised on the Sixth Amendment’s6 guarantee of the right
to the assistance of counsel in criminal cases. (See Yarborough v. Gentry
(2003) 540 U.S. 1, 5 [“The Sixth Amendment guarantees criminal defendants


4      The temporary restraining order that Nwaigwe claims the trial court
failed to adequately consider is also not contained in the record.

5      Nwaigwe also asserts that the trial judge’s “unethical past
behaviors . . . may have affected the outcome at the hearing.” This argument
is completely unsupported by the record and has no place in an appellate
brief.

6      (U.S. Const., 6th Amend. [guaranteeing a defendant “[i]n all criminal
prosecutions,” the right “to have the Assistance of Counsel for his defence”
(italics added)].)

                                        8
the effective assistance of counsel” (italics added)].) The Sixth Amendment
and case law interpreting that provision have no application to this family

law case. In any event, Nwaigwe presents no evidence7 that his counsel was
ineffective.
      Accordingly, we conclude that Nwaigwe is not entitled to reversal of the
move-away order due to the alleged ineffectiveness of his trial counsel.
                                      IV.
                                DISPOSITION
      The October 8, 2019 order is affirmed. Nwaigwe is to bear costs on
appeal.


                                                          AARON, J.

WE CONCUR:

MCCONNELL, P. J.

GUERRERO, J.




7      As noted ante, the record contains no transcript of the move-away
hearing and as a result, we have no way to evaluate trial counsel’s
effectiveness at the hearing. This circumstance also precludes Nwaigwe from
prevailing on his claim. (See Fain, supra, 75 Cal.App.4th at p. 992.)

                                       9